UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DONALD M. HICKMAN,
Plaintiff-Appellant,

v.                                                              No. 95-1867

WASHINGTON GAS LIGHT COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CA-94-1270-A)

Argued: March 4, 1996

Decided: June 18, 1996

Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert L. Bell, LAW OFFICES OF ROBERT L. BELL,
Washington, D.C., for Appellant. Karen B. Pancost, WASHINGTON
GAS LIGHT COMPANY, Washington, D.C., for Appellee. ON
BRIEF: Kevin J. Baldwin, L. Edward Funk, WASHINGTON GAS
LIGHT COMPANY, Washington, D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donald Hickman filed this action under Title VII of the Civil
Rights Act of 1964 against his employer, Washington Gas Light
Company, for discriminating against him by reason of his race in
denying him promotions to four specific positions which allegedly
became open. At the close of Hickman's case, the district court
granted Washington Gas Light Company's motion for judgment as a
matter of law with respect to two of Hickman's claims for promo-
tions, and the jury returned a verdict in favor of Washington Gas
Light Company with respect to his remaining two claims for promo-
tions. Hickman appeals the court's legal ruling granting judgment as
a matter of law and its ruling excluding certain witnesses from testify-
ing at trial. Our review of the record and our consideration of the par-
ties' arguments convince us that the appeal is without merit, and we
therefore affirm.

The district court properly entered judgment as a matter of law
with respect to Hickman's claim that he was denied promotions to the
positions of Supervisor, Trade Relations and Assistant, Advertising.
Neither position ever became open to employees seeking a promo-
tion; two white women were rotated into these positions as lateral
transfers, without any pay raise, in order to broaden their experience
within the company. Because the lateral transfer of an employee in
accordance with company policy refutes the plaintiff's claim that
there was an opening into which Hickman could have been promoted,
plaintiff failed to establish a prima facie case. See Woodward v.
Lehman, 717 F.2d 909, 917 (4th Cir. 1983); White v. C & P Tel. Co.,
1989 WL 27452 (4th Cir. 1989) (unpublished) (per curiam).

Moreover, Hickman failed to offer any evidence of racial discrimi-
nation. It is a plaintiff's burden to prove that he"was not promoted
because of [his] race, not that [he] was a member of the black race

                    2
and was not promoted." Autry v. North Carolina Dept. of Human
Resources, 820 F.2d 1384, 1386 (4th Cir. 1987). The fact that an
African-American was a third employee also transferred laterally
when the two white employees were rotated belies the notion that
Washington Gas Light Company's transfers were a pretext for racial
discrimination. And the supervisor who approved the lateral transfer
to the position of Assistant, Advertising, was African-American, a
witness whom plaintiff did not call to testify at trial.

Hickman also contends that the jury did not have all of the evi-
dence to consider because the district court excluded certain witnesses
whom he wished to call. The district court ruled that Hickman could
not call certain witnesses because he had not disclosed them when
complying with discovery requests. Moreover, the district court noted
that the witnesses whom Hickman wanted to call were intending to
testify to their individual, unrelated EEOC complaints and court
actions and that such testimony would have been irrelevant to the
issue of whether Washington Gas Light Company failed to promote
Hickman to four specific positions. In regulating discovery and trial,
the district court has broad discretion. See Fed. R. Civ. P. 37(b)(2)(B).
We cannot find that in this case the court abused its discretion.

The judgment of the district court is therefore

AFFIRMED.

                    3